DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communications: the Application and Information Disclosure Statement filed April 12, 2021.

  This application is in condition for allowance.

Allowable Subject Matter

Claims 1-13 are allowed.  

The following is a statement of reasons for allowance: the art of record does not show the system of claim 1 as combined to include an apparatus configured to form at least one memory hole in a stack of alternating layers of a first layer of metal, a second layer of metal, and an apparatus configure to deposit atop the memory hole a layer of SiN atop a first layer of SiO; a second layer of SiO atop the SiN; a layer of poly-Si atop the second SIO to form a channel; a core SiO to fill the channel; an apparatus configured to remove the first layer of metal to form spaces; and an apparatus configured to deposit material to partially fill the spaces to leave gaps fill the spaces.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826